In Banc.
This is an application by respondent in a divorce suit for an order of this court requiring appellant to pay (1) suit money, ) support money pendente lite, (3) counsel fees pending the appeal.
MOTION DENIED.
The question involved in this motion was recently under consideration by this court in Berry v. Berry, 139 Or. 401
(2 P.2d 1110), and in La Follett v. La Follett, 138 Or. 411
(2 P.2d 1109), where the former decisions of this court are fully reviewed and followed.
On the authority of those cases, the motion is denied for the present, reserving further consideration until the final hearing.
It is so ordered.
            Argued February 9; decree modified March 13, 1934                              ON THE MERITS                               (30 P.2d 1)
Department 2.